DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 14, it is not clear from the language of Claim 14 whether “a first ion exchange membrane”, “a second ion exchange membrane”, and “a pair of electrodes of a first electrode and a second electrode” are part of the ion suppressor, a separation column, or an ion chromatograph. Furthermore, it is not clear that “a separation column” and “an ion chromatograph” are part of the ion suppressor since they are claimed in the body of the claim directed to an ion suppressor.
The Examiner suggests claiming Claim 14 as:
An ion suppressor that exchanges ions in an eluent from a separation column of an ion chromatograph, the ion suppressor comprising:
a first ion exchange membrane and a second ion exchange membrane disposed between a pair of electrodes of a first electrode and a second electrode,
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa (WO 2016/098260, machine translation) in view of Tran (US 6,309,532).

    PNG
    media_image1.png
    271
    420
    media_image1.png
    Greyscale


With regard to Claims 14 and 22, Oikawa discloses an ion chromatograph provided with an electrodialysis type suppressor that uses an eluent that has passed through a detector as an electrode solution (P1/L10-12). The suppressor-type ion chromatograph includes a suppressor at the rear stage of the column that removes interfering ions in the eluate by an ion exchange reaction (P1/L13-15, Claim 22). The detector is an electric conductivity detector (P4/L138-140, Claim 22). The suppressor reduces the background level of electrical conductivity of the eluent, such that the suppressor-type ion chromatograph enables highly sensitive analysis by improving the signal/noise ratio (P1/L15-17).
Oikawa discloses an ion suppressor comprising the ion suppressor exchanges ions in an eluent from a separation column of an ion chromatograph, wherein a first ion exchange membrane and a second ion exchange membrane are disposed between a pair of electrodes of a first electrode and a second electrode (Figure 2, P4/L146-149, ion exchange membranes 93a and 93b are disposed between first electrode 97a and second electrode 97b).
Oikawa discloses an eluent channel for allowing passage of the eluent from the separation column of the ion chromatograph is provided in a space between the first ion exchange membrane and the second ion exchange membrane (P4/L146-149, eluent flow path 91).
Oikawa discloses a first regeneration liquid channel for allowing passage of a regeneration liquid that regenerates the first ion exchange membrane is provided in a space between the first electrode and the first ion exchange membrane (P4/L146-149, electrode liquid flow path 95a).
Oikawa discloses a second regeneration liquid channel for allowing passage of a regeneration liquid that regenerates the second ion exchange membrane is provided in a space between the second electrode and the second ion exchange membrane (P4/L146-149, electrode liquid flow path 95b).
However, Oikawa is silent to the eluent channel having a folded structure, wherein an introduction part for introducing the eluent from the separation column into the eluent channel and a discharge part for discharging the eluent from the eluent channel are disposed close to each other.
Nevertheless, inserting a plate with an aperture between the first ion exchange membrane and the second ion exchange membrane such that the eluent in the eluent channel flows between the first ion exchange membrane the plate, flows through the aperture, then flows in the opposite direction between the plate and the second ion exchange membrane would have been nothing more than a choice between designs, and would operate equally well as the ion suppressor disclosed in Oikawa. Such alternating flow designs for flow between two electrodes are known from at least Tran, Figure 3, C10/L40-C11/12.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the eluent channel to have a folded structure, wherein an introduction part for introducing the eluent from the separation column into the eluent channel and a discharge part for discharging the eluent from the eluent channel are disposed close to each other, as taught by Tran, since inserting a plate with an aperture between the first ion exchange membrane and the second ion exchange membrane such that the eluent in the eluent channel flows between the first ion exchange membrane the plate, flows through the aperture, then flows in the opposite direction between the plate and the second ion exchange membrane would have been nothing more than a choice between designs, and would operate equally well as the ion suppressor disclosed in Oikawa.
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa (WO 2016/098260, machine translation) in view of Tran (US 6,309,532), as applied to the claims above, and in further view of Pohl (US 4,999,098).
With regard to Claim 20, modified Oikawa discloses all the limitations in the claims as set forth above. However, modified Oikawa is silent to wherein the first ion exchange membrane and the second ion exchange membrane are cation exchange membranes.
Pohl discloses a suppressor for use in ion chromatography including at least an effluent flow channel separated by a charged membrane from a suppressor flow channel (Abstract). Pol discloses that the ion exchange membrane sheets may be cation exchange and may be polyfluorocarbon-based (C5/L49-56).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the first ion exchange membrane and the second ion exchange membrane are cation exchange membranes, as taught by Pohl, since such membranes are common in the art for use in a suppressor for use in ion chromatography.
With regard to Claim 21, Oikawa discloses wherein the first electrode is a cathode and the second electrode is an anode (P4/L154-157).
Allowable Subject Matter
Once the 112(b) rejection of Claim 14 is addressed, Claims 15-18 would be  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The ion exchange membranes of Oikawa and Pohl have an eluent flow channel on one side and a regenerative flow channel on the other side. There is no suggestion in the ion chromatography suppressor prior art to have an eluent flow channel on both sides of an ion exchange membrane as disclosed in Claim 15.
Claim 23-26 are allowed. The following is an examiner’s statement of reasons for allowance: Oikawa (JP 2013/195301, machine translation) is the closest prior art. Oikawa discloses all the limitations of Claim 23 with the exception of “a shielding membrane for preventing contact between a mesh material provided on and near the discharge part and the first ion exchange membrane and the second ion exchange membrane is provided each between the eluent channel support and the first ion exchange membrane and between the eluent channel support and the second ion exchange membrane” ([0003]-[0007]). Oikawa discloses that the regeneration liquid flow paths are formed of mesh-like flow paths in order to prevent contact between the electrodes and the ion exchange membranes ([0008]). However, the prior art including Oikawa ‘301 is silent to the limitations directed to a shielding membrane.
Furthermore, “a shielding membrane for preventing contact between a mesh material provided on and near the discharge part and the first ion exchange membrane and the second ion exchange membrane is provided each between the eluent channel support and the first ion exchange membrane and between the eluent channel support and the second ion exchange membrane” is interpreted as “a shielding membrane is provided each between the eluent channel support and the first ion exchange membrane and between the eluent channel support and the second ion exchange membrane, the shielding membrane for preventing contact between a mesh material and the first ion exchange membrane and the second ion exchange membrane, the mesh material provided on and near the discharge part”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777